DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered. 
This Office action is in response to the amendment filed July 29, 2022, which amends claim 26 and adds claims 53-56. Claims 26-32 and 34-56 are pending.

Response to Amendment
Applicant’s amendment of the claims, filed July 29, 2022, caused the withdrawal of the rejection of claims 26, 28-32 and 34-45, 49, and 51 under 35 U.S.C. 103 as being unpatentable over Sugita et al. (US 2012/0085997) in view of Parham et al. (US 2012/0223276) as set forth in the Office action mailed February 2, 2022.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2012/0223276) filed July 29, 2022 have been fully considered but they are not persuasive.
The applicant did not provide any arguments regarding this rejection; therefore, the rejection under Parham is maintained as the reference as outlined below makes the applicant’s claimed invention obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-32, 34-45, 47, 48, and 50-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2012/0223276) (hereafter “Parham”).
Regarding claims 26-32, 34-45, 47, 48, and 50-56, Parham teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, and a cathode (paragraph [0161], Table 1). Parham teaches the light emitting layer comprises a phosphorescent dopant and a host material (paragraph [0161], Tables 1, 2, and 3). Parham teaches host material can have the following structure, 
    PNG
    media_image1.png
    167
    296
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    129
    293
    media_image2.png
    Greyscale
, or 
    PNG
    media_image3.png
    161
    308
    media_image3.png
    Greyscale
 (paragraphs [0066] and [0161], Tables 1-3, compounds 174, G1, and G6). Compound 174 meet applicant’s formula 1, where Z is a single bond, ETG is a 1,3,5,-triazine group (meets applicant’s formula E-1, where three Q’ are N and and R1 are phenyl), m and n are 1, where one of V is O, W is a single bond, and Ar3 is a phenyl group. Parham teaches when 
    PNG
    media_image3.png
    161
    308
    media_image3.png
    Greyscale
 is used instead of 
    PNG
    media_image2.png
    129
    293
    media_image2.png
    Greyscale
 the device has as an improve lifetime (paragraph [0161], Table 1-3). Parham also teaches that the carbazole group can be substituted with phenyl groups (paragraph [0052], [0053], and [0066]). Parham teaches the mixture can be mixed with a solvent (paragraph [0081]). Parham teaches that the above compounds are made using Suzuki coupling or Buchwald coupling (paragraph [0067]). Parham does not limit how the groups are attached to the dibenzothiophene group (paragraphs [0014] and [0066]).  
Parham does not specifically teach carbazole group comprises substituents.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compounds of Parham, 
    PNG
    media_image1.png
    167
    296
    media_image1.png
    Greyscale
, so the carbazole group comprises a substituent, such as a fused indene group or a phenyl group. The motivation as taught by Parham would have been to increase the lifetime of the device.

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parham et al. (US 2012/0223276) (hereafter “Parham”) as applied to claims 26-32, 34-45, 47, 48, and 50-56 above, and further in view of Khan et al. (US 2011/0306922) (hereafter “Khan”).
Regarding claim 46, Parham does not teach where the electroluminescent device can be used as a device to treat a patient in need of phototherapy.  
Khan teaches that similar electroluminescent devices can be used as a way to treat a patient in need of phototherapy (paragraphs [0005], [0085], and [0122]-[0124]). Khan teaches that using electroluminescent devices for phototherapy allow for using an alternative light source that may be less expensive and more portable (paragraph [0005]). Khan teaches that diseases such as psoriasis can be treated (paragraph [0090]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to try to use the electroluminescent device of Parham as a way to treat a patient in need of phototherapy as taught by Khan. Parham and Khan teach similar devices and one of ordinary skill in the art would expect the device of Parham to work similar to the device of Khan in that the device can be used to treat diseased with phototherapy.

Allowable Subject Matter
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or make obvious applicant’s claimed compound where V is O, W is O or S, and p is 1 or 2. The closest prior art Sugita et al. (US 2012/0085997) (hereafter “Sugita”) teaches host material can have the following formula, 
    PNG
    media_image4.png
    124
    202
    media_image4.png
    Greyscale
, where X1 and X2 can be O, 
    PNG
    media_image5.png
    71
    75
    media_image5.png
    Greyscale
 can be 
    PNG
    media_image6.png
    82
    120
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    134
    157
    media_image7.png
    Greyscale
, and 
    PNG
    media_image8.png
    73
    111
    media_image8.png
    Greyscale
 are a few examples, and 
    PNG
    media_image9.png
    79
    88
    media_image9.png
    Greyscale
 can be 
    PNG
    media_image10.png
    108
    125
    media_image10.png
    Greyscale
 (paragraphs [0033] and [0051]). Sugita teaches that in 
    PNG
    media_image4.png
    124
    202
    media_image4.png
    Greyscale
  A1 is preferably an imidazole group (paragraph [0047]). The prior art does not teach or make obvious compounds that meet the applicant’s claimed invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759